 Case 1:20-cv-00962-CFC Document 7 Filed 07/31/20 Page 1 of 2 PageID #: 148




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

CEPHALON, INC.,                           )
                                          )
               Plaintiff,                 )
                                          )
   v.                                     ) C.A. No. 20-962-CFC
                                          )
AUROBINDO PHARMA, LTD.,                   )
AUROBINDO PHARMA U.S.A.,                  )
INC., and EUGIA PHARMA                    )
SPECIALTIES LTD.                          )
                                          )
               Defendants.                )


                             NOTICE OF DISMISSAL

        Defendants having not served an answer or a motion for summary judgment,

plaintiff Cephalon, Inc. hereby dismisses this action pursuant to Federal Rule of

Civil Procedure 41(a)(A)(i). Plaintiff Cephalon, Inc. hereby acknowledges and

agrees that the 30-month stay with respect to the approval of Defendants’ ANDA

under 21 U.S.C. § 355(j)(5)(B)(iii) is hereby terminated.
Case 1:20-cv-00962-CFC Document 7 Filed 07/31/20 Page 2 of 2 PageID #: 149




                                      /s/ John W. Shaw
                                      John W. Shaw (No. 3362)
                                      Karen E. Keller (No. 4489)
                                      SHAW KELLER LLP
                                      I.M. Pei Building
                                      1105 North Market Street, 12th Floor
OF COUNSEL:                           Wilmington, DE 19801
Daryl L. Wiesen                       (302) 298-0700
Nicholas K. Mitrokostas               jshaw@shawkeller.com
GOODWIN PROCTER LLP                   kkeller@shawkeller.com
100 Northern Avenue                   Attorneys for Plaintiff
Boston, Massachusetts 02210
(617) 570-1000

Dated: July 31, 2020
